DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata JP 2018-25291 in view of Sayashi EP 0144907 A.
Regarding independent claims 1, 13, and 14, Sakata discloses: A robot, comprising: a first member; a second member pivoting with respect to the first member (see robot arm with multiple segments in figure 1); a gear device (figures 2-6) transmitting a driving force for relatively pivoting the second member (the device performs this function); and a driving source (motor 150) outputting the driving force to the gear device (the device performs this function), wherein the gear device includes an internal gear (2), an external gear (3) that has flexibility and that partially meshes with the internal gear, and a wave generator (4, 41, 43) that is in contact with an inner circumferential face of the external gear and that moves a meshing position of the internal gear and the external gear along a circumferential axis, one of the internal gear, the external gear, and the wave generator is coupled to the first member, and one of the rest is coupled to the second member (the gears are attached to arm segments), and the 

Sakata does not disclose spheroidal graphite cast iron including a bainite structure having been subjected to austempering treatment as a main material e spheroidal graphite cast iron contains Fe as a main component, C in - between 2.0 to 6.0 mass%, Si in between 0.5 to 3.5 mass%, and Mn in a between 0.4 to 1.0 mass%.
	Sayashi teaches spheroidal graphite cast iron including a bainite structure having been subjected to austempering treatment as a main material e spheroidal graphite cast iron contains Fe as a main component, C in - between 2.0 to 6.0 mass%, Si in between 0.5 to 3.5 mass%, and Mn in a between 0.4 to 1.0 mass% (Page 3, lines 20-33) for the purpose of improved mechanical properties at a low material cost (Page 3, lines 15-18).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sakata and provide an internal gear containing spheroidal graphite cast iron including a bainite structure having been subjected to austempering treatment as a main material, as taught by Sayashi, for the purpose of improved mechanical properties at a low material cost.

	Regarding claims 2-10, and 15 as well as the Vickers hardness limitations of independent claims 1 and 13:
There is reason to believe, based on the similarity of (material, crystal grain structure, manufacturing technique including specifically heat treatment, etc.), that the limitations of claims 2-10, and 15 may be inherent characteristics (properties) of the disclosed materials.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):

[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.


	Accordingly, the burden is placed upon the applicant to prove that the limitations in question are not inherent characteristics of the disclosed materials.

Claim 11, a lubricant (51) between the internal gear and the external gear, wherein the lubricant contains a base oil, a thickener, and an organic molybdenum compound, and has an oil separation degree within a range of 4 mass% or more and 13.8 mass% or less (paragraphs 64-66 of English translation).	
Response to Arguments

Applicant argues “Thus, among other features, amended claim 1 now recites that "a Vickers hardness of a surface of the internal gear [is] within a range of 300 or more and 450 or less." Claims 13 and 14 are amended in a similar manner. See canceled claim 4. No new matter is added. 
When determining whether a claim is obvious, an examiner must make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art." In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Moreover, as the Supreme Court stated, "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (emphasis added)). In this case, the prior art fails to disclose or suggest the above-noted features recited by claims 1, 13, and 14. 
More particularly, the prior art is completely silent regarding the above-noted feature. Inasmuch as the combined prior art fails to teach or suggest all of the elements of the claim, the combination of prior art cannot render claims 1, 13, 14, and each corresponding dependent claim unpatentable. 
Therefore, Applicant respectfully requests reconsideration and withdrawal of this rejection.”

In response, throughout prosecution the examiner has cited In Re Best stating “There is reason to believe, based on the similarity of (material, crystal grain structure, manufacturing technique including specifically heat treatment, etc.), that the limitations of claims 2-10, and 15 may be inherent characteristics (properties) of the disclosed materials.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):
[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
Accordingly, the burden is placed upon the applicant to prove that the limitations in question are not inherent characteristics of the disclosed materials.
Vickers hardness is a material property.  As noted above the prior discloses the claimed material including the particular proportions of the various alloying elements as well as the same heat treatment process.  It is reasonable to assume based on this that the prior art device would achieve the same material properties including the claimed Vickers hardness ranges.  The burden of proof was shifted to applicant to “prove” that the prior art does not possess this material property.  Applicant’s mere allegation that the prior art does not possess the claim limitation does not constitute “proof” as required by the shifting of burden of proof to applicant in accordance with In Re Best.  As such, applicant’s arguments are wholly unpersuasive as it is reasonable to assert that an identical material would possess identical material properties.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658